DETAILED ACTION
	This is in response to the granted petition and RCE filed on 2/1/20.

Response to Arguments
Applicant’s arguments, pg. 7, regarding the claim objection are persuasive.  The previous claim objection of claims 1 and 11 has been withdrawn.  However, in view of the amendment, a new objection is made below.

Applicant's arguments filed 11/23/20, regarding the 103 rejection have been fully considered but they are not persuasive.  Applicant’s brief remarks state that Copsey teaches multiple distribution managers (pg. 8) and so Copsey does not teach the amendment.  This is not persuasive.  By acknowledging Copsey teaches multiple distributed managers, it appears that applicant actually acquiesces to the previous rejection which indicated the multiple managers corresponded to the claimed feature of “communicate and manage multiple network edge appliances located across multiple network access zones” (emphasis added).  Therefore, the rejection is maintained.

Claim Objections
Claims 8-10 and 18-20 are objected to because of the following informalities:  they depend from a cancelled claim, for examination, they are being treated as depending from their respective independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 9, 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Copsey US 2014/0201344 A1 in view of Collins US 7,356,577 B2.

	Regarding claim 1, Copsey discloses: a network edge appliance for a mobile communication network (Fig. 2A) comprising: communication circuitry to receive data from one or more mobile communication devices … and to transmit data to the one or more mobile communication devices (Fig. 2A, 3A);
	one or more physical computing host machines, each machine having access to computing resources (Fig. 2A items 221);
	processing circuitry running a zone data service management unit to deploy, adjust or remove a given data service hosted on said one more physical computing host machines (dynamically deploy or adjust application servers – see Fig. 2A, paragraphs 5-8 and 53), responsive to a demand level for the given data service by mobile communication devices (deploy additional servers based on load measure - paragraphs 6, 53 and 94), wherein demand level for the said data service is calculated based on a one directional usage trend or a cyclical usage pattern for the given data service (Copsey teaches a “one directional usage trend” by looking at adoption rates to predict when a threshold will be exceeded – paragraph 80, this at least shows a usage trending up which is one direction; also Copsey teaches or suggests cyclical 
	the said management unit (ZSDMU) is adapted to communicate with and receive instruction from a network application data services manager, wherein the ADSM is adapted to communicate and manage multiple network edge appliances located across multiple network zones (although Fig. 2A shows a single CDM, Copsey explicitly suggests a plurality of distributed CDMs – paragraph 56, where one is deployed in the cloud and another at a provider’s site – thus they are “adapted to communicate and manage multiple network edge appliances located across multiple network zones” as required by the claim).  Furthermore, it is expressly pointed out that by using the term “adapted to”, the claim does not actually require the ZSDMU or ADSM to perform the claimed communication.  Instead, the management units simply must be capable of doing so.

	Copsey does not explicitly disclose the mobile devices are communicatively coupled to a base-station of a network access zone however this is well-known in the art and explicitly taught by Collins (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Copsey with the base stations taught by Collins for the purpose of communicating with mobile devices.  Collins teaches base stations are well-known in the art and yield predictable results (col. 4 ln. 36-39).  Thus, this is merely the incorporation of a well-known element according to its established function in order to yield a predictable result.



	Regarding claim 3, Copsey discloses the demand level is detected in real-time or by a functionally associated network monitoring traffic device (paragraphs 51, 94).

	Regarding claim 4, Copsey discloses wherein the demand level for the given data service is predicted based on prior detections (paragraph 80).

	Regarding claim 5, Copsey discloses the deployment includes instancing or activing one or more virtual computing machines, wherein said virtual machine is allocated a portion of resources of said one or more physical computing host machine and a unique network identifier or address (paragraphs 48 and 81).

	Regarding claim 6, Copsey discloses adjustment of the application data service includes adjusting a parameter of the virtual machine (paragraph 48), wherein the parameter may be selected from the group consisting of: processor resources, allocated storage, operating memory, network identifier, network bandwidth, and data records stored or accessible by the virtual machine (examiner notes the use of “may be” renders the list of parameters merely an example, and under the broadest reasonable interpretation the parameter could be anything; 

	Regarding claim 8, Copsey discloses the management unit is adapted to communicated data service demand levels for one or more data services to the application data services manager (managers communicate via cloud/network – see Fig. 2A and paragraph 56).

	Regarding claim 9, the claim nor specification defines what an “edge configuration and content hosting deployment system” is.  Under the broadest reasonable interpretation consistent with the specification any system that sends content to the management unit would appear to read on the claimed “edge configuration and content hosting deployment system”.  Copsey discloses the management unit may store and send application updates (paragraph 91).  It would have been obvious to one of ordinary skill in the art at the time of the invention to download software updates to the CDM (management unit) from a remote “system”.  The concept of downloading content from a server via a computer network is very well-known in the art and yields predictable results.  So this is merely the combination of a well-known technique according to its established function in order to yield a predictable result.  Since applicant did not traverse this assertion in the previous response this is now considered admitted prior art according to MPEP 2144.03.

	Regarding claim 11, it is directed to a “communication network” that corresponds to the system of claim 1.  Therefore, it is rejected for similar reasons.

.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Copsey and Collins and further in view of Winter et al. US 2006/0195559 A1.

	Regarding claims 10 and 20, Copsey teaches or suggests a distributed grid computing entity (elements are distributed via network – Figs. 1-2).  The combination of Copsey and Collins does not explicitly disclose operating according to a grid protocol however this is taught by Winter (paragraph 3, Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Copsey and Collins with the grid protocol taught by Winter for the purpose of creating a distributed architecture.  Winter teaches Grid protocols map to Internet layers thereby providing connections between devices (paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Raleigh US 2010/0192212 A1 discloses a system for managing services over an access network including tracking service usage data (abstract, Fig. 1, paragraph 103).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975